Name: Commission Regulation (EC) No 1629/1999 of 26 July 1999 opening a special invitation to tender for the resale on the domestic market of approximately 6 000 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: European construction;  plant product;  trade policy;  marketing;  Europe
 Date Published: nan

 EN Official Journal of the European Communities27. 7. 1999 L 194/3 COMMISSION REGULATION (EC) No 1629/1999 of 26 July 1999 opening a special invitation to tender for the resale on the domestic market of approximately 6 000 tonnes of rice held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular the last indent of Article 8(b) thereof, (1) Whereas Commission Regulation (EEC) No 75/91 (3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies; (2) Whereas there is currently a demand on the Italian market for certain varieties of rice used for domestic consumption; whereas rice of these varieties is available in intervention stores; whereas a special invitation to tender should therefore be opened for the resale on the domestic market of some 6 000 tonnes of paddy rice held by the Italian intervention agency; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Italian intervention agency shall open a special invitation to tender in accordance with Regulation (EEC) No 75/91 for the resale on the domestic market of approximately 6 000 tonnes of rice held by that agency. Article 2 1. The time limit for the submission of tenders shall expire on 6 August 1999. 2. Tenders shall be lodged with the Italian intervention agency: Ente Nazionale Risi (ENR) Piazza Pio XI 1 I-20123 Milano (telex: 33 40 32;tel. 87 41 53). Article 3 No later than the Tuesday of the week following the expiry of the time limit for submitting tenders the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 9, 12.1.1991, p. 15.